UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission File Number 000-49709 CARDIFF INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 84-1044583 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16255 Ventura Boulevard, Suite 525, Encino, CA 91436 (Address of principal executive offices) (818) 879-9722 (Registrant's telephone no., including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: No Par Value Common Stock Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of ‘‘accelerated filer,” “large accelerated filer,’’ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Common Stock outstanding at March 31, 2011, 59,354,408 shares of no par value Common Stock. FORM 10-Q CONSOLIDATED FINANCIAL STATEMENTS AND SCHEDULES CARDIFF INTERNATIONAL, INC. For the Quarter March 31, 2011 The following financial statements and schedules of the registrant are submitted herewith: PART I - FINANCIAL INFORMATION Page of Form 10-Q Item 1. Financial Statements: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 – 6 Condensed Consolidated Statements of Shareholders’ Equity (Deficit) 7 Notes to Condensed Consolidated Financial Statements 8 – 19 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4. Controls and Procedures, Evaluation of Disclosure Controls and Procedures 24 PART II - OTHER INFORMATION Page Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 2 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2011 (UNAUDITED) AND DECEMBER 31, 2010 ASSETS March 31, 2011 December 31, 2010 CURRENT ASSETS Cash and cash equivalents $ $ Advances to employees TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Computer equipment Website Design - Accumulated depreciation ) ) PROPERTY AND EQUIPMENT, NET OTHER ASSETS Patents and trademarks, net accumulated amortization of $11 and $0, respectively Deposits TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable, related party Interest payable Accrued officer's salaries Accrued payroll taxes Current portion of settlement payable, shareholder Derivative liability Due to officer Advance from International Card Establishment, Inc. Note payable - Legacy Investors Note payable - Maricopa Equity ManagementCorporation Note payable, unrelated party Note payable, convertible, unrelated party, net of discount of $41,667 and $104,167 Current portion of notes payable, related-party, convertible Current portion of notes payable, related-party TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Settlement payable, shareholder Notes payable, unrelated party, net of discount of $194,400 and $0, respectively - Notes payable, related-party, convertible Notes payable, related-party, net of discount of $112,200 and $93,750, respectively TOTAL LIABILITIES SHAREHOLDERS' EQUITY (DEFICIT) Common stock, no par value; 60,000,000 shares authorized; 59,354,408 and 58,104,408 shares issued and outstanding Additional paid-in capital ) Deficit accumulated during the development stage ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ Prepared without audit. See notes to condensed consolidated financial statements. 3 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH MARCH 31, 2011 August 29, 2001 (Date of Inception) Three Months Ended March 31, through March 31, 2011 REVENUE $ - $ $ COST OF SALES - - - GROSS PROFIT - OPERATING EXPENSES: Consulting and outside services Advertising - Legal services - - Rent - - Guaranteed payments - - Officers' salaries Salaries and wages - - Other operating expenses TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) ) OTHER INCOME AND (EXPENSES): Sublease rental income - - Interest income - - Change in value of derivative liability ) Other miscellaneous income (expense) - - Interest expense ) ) ) TOTAL OTHER INCOME (EXPENSE) ) ) NET INCOME (LOSS) $ $ ) $ ) Basic and diluted income (loss) per share $ $ ) Weighted average shares outstanding (basic and diluted) Prepared without audit. See notes to condensed consolidated financial statements. 4 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH MARCH 31, 2011 August 29, 2001 (Date of Inception) Three Months Ended March 31, through March 31, 2011 CASH FLOW FROM OPERATING ACTIVITIES Net income (loss) $ $ ) $ ) Adjustments to reconcile net income (loss) tonet cash used in operating activities: Depreciation and amortization Loss on disposal of property and equipment - - Amortization of loan discount Stock-based compensation - Change in value of derivative liability ) ) Issuance of common stock for loan costs - - Issuance of warrants for services - Issuance of warrants as loan costs - - Issuance of common stock for services - - Gain on settlement of accounts payable - - ) (Increase) decrease in: Advances to Employees - - ) Deposits - - ) Increase (decrease) in: Accounts payable and accrued expenses Accrued officers' salaries Interest payable Settlement payable ) - ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOW FROM INVESTING ACTIVITES Acquistion of property and equipment ) ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) ) CASH FLOW FROM FINANCING ACTIVITIES Proceeds from shareholder advances Repayments of shareholder advances ) ) ) Proceeds from ICE advance - - Proceeds from note payable-Legacy Investors - - Proceeds from note payable-Maricopa Equity Management - - Proceeds from convertible notes payable, related-party - - Proceeds from note payable, unrelated party - Proceeds from note payable, convertible, unrelated party - - Proceeds from notes payable, related-party Repayments of notes payable, related-party ) ) ) Proceeds from sale of common stock - Write-off of payable - - NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF THE PERIOD - CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURES Interest paid in cash $ $ $ Prepared without audit. See notes to condensed consolidated financial statements. 5 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Continued) FOR THE THREE MONTHS ENDED MARCH 31, 2 AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH MARCH 31, 2011 NON-CASH ACTIVITIES During the year ended December 31, 2010, the Company entered into a separation agreement with an officer and shareholder of the Company whereby the Company agreed to pay the shareholder $90,000 and the shareholder agreed to forgive the balance due to him, including accrued salaries, of $387,664. During the year ended December 31, 2009, the Company converted $35,711 owed to an officer into equity. During the year ended December 31, 2008, the Company issued 1,154,380 shares of common stock for the settlement of $139,945 payable to a related party. As a result the company recorded a gain on settlement of accounts payable of $23,435. Accrued interest in the amounts of $0, $0 and $158,261 were capitalized to amounts due to officers for the periods ended March 31, 2011 and 2010, and for the period from August 29, 2001 (inception) through March 31, 2011, respectively. Repayments of amounts due to officers includes payments of capitalized interest. During the year ended December 31, 2005, convertible debt in the amount of $1,098,699 plus the related accrued interest of $39,330 was converted into 998,635 shares of common stock. Out of the $1,000,000 debentures from Legacy Investors, $106,572 was used to pay loan related fees, and $442,000 remained in an escrow account at December 31, 2004.During the year ended December 31, 2005, the escrow funds were returned to Legacy Investors. Prepared without audit. See notes to condensed consolidated financial statements. 6 CARDIFF INTERNATIONAL, INC. dba LEGACY CARD COMPANY (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (DEFICIT) (UNAUDITED) FOR THE PERIOD AUGUST 29, 2001 (DATE OF INCEPTION) THROUGH MARCH 31, 2011 Additional Common Stock Paid in Accumulated Shares Amount Capital Deficit Total BALANCE, AUGUST 29, 2001 (Date of Inception) - $
